# £ * i|: . * ❖ . ❖ *
The only question at issne in the case was the extent of the permanent disa.bilit}-, all other facts being admitted.
From the evidence offered in behalf of the petitioner it would appear that the ¡Detitioner at the present time is totally disabled; from the evidence offered by the respondent it would appear that the petitioner is partly disabled, and in all likelihood would improve, and that in the course of time he may become normal.
It is my determination that in view of the foregoing the best interest of the petitioner would be served if permitted to be re-examined shortly after the expiration of one year from the date hereof.
It is my determination that the petitioner at the present time is permanently disabled to the extent of twenty-five one hundredths, and that said -permanent- disability .began to run on July 16th, 1924.
*953It is on this 6th day of July, 1925, ordered that the respondent pay to petitioner one hnndred and twenty weeks at the rate of $17 per week for permanent disability, to be computed from July 15tb, 1924, and that all payments made to petitioner since that day shall be credited to said respondent on account of said permanent disability. It is also ordered that the petitioner pay $50 to his attorney for his services.
Harry J. Go as, Deputy Commissioner.